DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims were amended, claim 17 added as new, claims 1-17 are pending.
Response to Arguments
Applicant's arguments with regards to 35 USC 112 second rejection filed (page 7-9) on 03/30/21 have been fully considered but they are not persuasive. Claim 1 recites “selectively receive first optical input signals generated by a source of electromagnetic radiation and second optical input signals generated by a further optical encryption terminal”. Claim is not clear how “first optical input signals” are selected from multiple input signals generated from a source of electromagnetic radiation of encryption terminal. Similarly how “second optical input signals” are selected from multiple input signals generated from second source of electromagnetic radiation of further optical terminal. Applicant explained in page 8 of remarks dated 03/30/21 that FIG 3 signal 303 and 308 are selected, but NOT explained the selection process. Just for example 303 and 308 are selected based on certain wave length.  Applicant need to clarify also for explaining in the claim for selectively output for limitation “selectively output first optical output signals to a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 1 recites Selective receive….” and “selectively output….”, however Specification or further claims does not explain or define the “selective”. Examiner assumed selectively as particularly. 

Dependent claims do not cure the deficiencies also rejected accordingly.
Allowable Subject Matter
Claims 6-10, 14-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as recited, a first optical encryption terminal configured to transform optical input signals into optical output signals in accordance with a first optical encryption pattern provided at the first optical encryption terminal; a second optical encryption terminal configured to transform optical input signals into optical output signals in accordance with a second optical encryption pattern provided at the second optical encryption terminal, the first and second optical encryption terminals being optically coupled so as to mutually exchange optical output signals; a first source of electromagnetic radiation configured to provide the first optical encryption terminal with first input signals of electromagnetic radiation; a second source of electromagnetic radiation configured to provide the second optical encryption terminal with second input signals of electromagnetic radiation; a first detection element configured to detect at least one first radiometric and/or photometric quantity associated with first optical output signals of the first optical encryption terminal, the first optical output signals being based on the second input signals being successively transformed by the second and first optical encryption terminals; a second detection element configured to detect at least one second radiometric and/or photometric quantity associated with second optical output signals of the second optical encryption terminal, the second optical output signals being based on 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Claims 1-5, 17, 11-13 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action..

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498